



COURT OF APPEAL FOR ONTARIO

CITATION: The Law Society of Upper Canada v. Chiarelli, 2014
    ONCA 391

DATE: 20140514

DOCKET: C56952

Juriansz, Hourigan and Benotto JJ.A.

BETWEEN

The Law Society of Upper Canada

Applicant

(Respondent)

and

Enzo Vincent Chiarelli

Respondent

(Appellant)

Joseph Kary, for the
    appellant

Simon Bieber and Erin Pleet,
    for the respondent

Heard: December
    10, 2013

On appeal from the order of
    Justice Robert F. Goldstein of the Superior Court of Justice, dated March 19,
    2013, with reasons reported at 2013 ONSC 1428.

Hourigan J.A.:

A.

Introduction

[1]

This is an appeal from the order
    of Justice Goldstein, dated March 19, 2013, permanently enjoining the appellant
    from engaging in the practice of law or in the provision of legal services in
    Ontario, or holding himself out as a person who may do so.

[2]

For the reasons that follow, I
    would dismiss the appeal, save for a restriction on the breadth of the
    injunction order.

B.

Facts

[3]

The appellant operates a sole
    proprietorship called Landlord Services. Through that business he provides a
    wide variety of property management services to property owners for a flat
    monthly fee.

[4]

Included in the services provided
    are appearances before the Landlord and Tenant Board (the Board). The
    appellant has stated that any prohibition on appearing before the Board would
    greatly impact on [his] livelihood.

[5]

In 2007, the
Law
    Society Act
, R.S.O. 1990, c. L.8 was
    amended to provide for the regulation of paralegals by the Law Society of Upper
    Canada (the Law Society). Prior to the change in the law, the appellant
    operated as a paralegal. When the law was amended, he applied to be licensed as
    a paralegal under the Law Societys licensing regime. However, the appellant
    withdrew from the licensing process when faced with the prospect of a good
    character hearing.

[6]

In July of 2011, the Law Society
    began an investigation of the appellant after receiving two complaints about
    his provision of unauthorized legal services. The first complaint was that the
    appellant was advertising legal services. Specifically, the appellant was
    alleged to have distributed a flyer in which he stated that, for a one-time
    fee, Landlord Services would provide, Free Legal Advice and Consultation and
    Representation at the L & T Board.

[7]

The second complaint came from a
    lawyer, who alleged that the appellant was acting on behalf of a landlord
    before the Board in a matter for which she was acting for the tenants. Tenants
    counsel brought a motion in that proceeding to have the appellant removed as
    the landlords legal representative. In response to that motion, the appellant
    took the position that he was a landlord as defined in the
Residential
    Tenancies Act, 2006
, S.O. 2006, c.17.

[8]

The motion was granted by Board
    Member Carey on September 8, 2011. In her written decision, Member Carey found
    that the appellant did not fall within the definition of landlord under the
Residential
    Tenancies Act.
The appellant filed a notice
    of appeal of Member Careys decision in the Divisional Court but did not pursue
    that appeal.

[9]

In the course of its
    investigation, the Law Society determined that the appellant had appeared on
    multiple occasions before the Board.  The appellant took the position with the
    Law Society that he fit within the definition of landlord under the
Residential
    Tenancies Act
because he acts as a
    personal representative of the landlord.  Therefore, he submitted that he was
    not required to comply with the licensing regime for paralegals.

[10]

At one point the appellant took
    out observerlike memberships in both the Appraisal Institute of Canada and the
    Human Resources Professional Association of Ontario in an apparent effort to
    obtain the benefit of limited licensing exemptions granted to those
    organizations by the Law Society.

[11]

After receiving numerous written
    submissions from the appellant, the Law Society brought an application seeking
    a permanent order prohibiting the appellant from providing, or holding himself
    out as able to provide, legal services.

C.

The decision of the application
    Judge

[12]

The Law Societys application for
    a permanent injunction was granted. In making that order, the application judge
    concluded that the appellant was providing legal services and that he was not
    exempt from the licensing requirements found in the
Law Society Act
.

[13]

The application judge specifically
    rejected the appellants argument that, as a property manager, he is a
    landlords personal representative and therefore a landlord who is able to
    self-represent before the Board, holding at para. 15:

The Respondents cases certainly support the proposition that
    the definition of landlord can be a broad one.  In my view, however,
    these cases do no more than deal with the question of who may exercise the
    substantive legal rights of a landlord.  It would be a real stretch to say
    that they regulate who may appear in front of a tribunal as a paid
    representative.  That issue has nothing to do with the substantive legal
    rights of a landlord.  These cases do not go that far.  The
Residential
    Tenancies Act
provides very detailed sections as to what a landlord may
    do, and what a landlords agent may do.  I have no doubt that the
    Respondent can be the Landlords agent but I would go no further than that.

[14]

The application judge went on to
    find that, even if the cases cited by the appellant supported his argument,
    they have surely been overtaken by the enactment of s. 26.1 of the
Law
    Society Act
. He concluded that there was no basis to depart from the
    ordinary meaning ascribed to the term personal representative in estates law.

[15]

Relying on the test set forth in
R.
    v. IPSCO Recycling Inc.
, 2003 FC 1518,
    [2003] F.C.J. No. 1950, at paras. 50-51, the application judge found that a
    statutory injunction should be granted, concluding at paras. 24 and 26:

I stated the following in
Law Society of Upper Canada v.
    Augier
:

The Law Society has an important role in protecting the
    public from the activities of unlicensed and unregulated persons.  The
    Respondent, for example, is not required to carry professional liability
    insurance, keep books and records for inspection by the Law Society, or
    maintain a trust account for client funds that can be audited by the Law
    Society.  Indeed, the Law Society would have no right or ability to carry
    out a spot audit or any other kind of check in relation to the activities of
    the Respondent, as it would for a licensed legal professional.  That is
    why the Law Society has a duty to seek remedies against unauthorized persons
    practicing law or holding themselves out as legal professionals.



I find that it is in the public interest to issue an injunction
    in this case.  The Respondent acts as a legal professional without a
    licence when he appears before the Board as a paid representative.  The
    public interest is best served when properly licensed legal professionals
    appear before administrative tribunals.  I see nothing inequitable about
    the injunction and therefore no basis to exercise my discretion against
    granting one.

[16]

The application judge also
    accepted the Law Societys argument regarding abuse of process. He found that
    that doctrine prevented Board Member Careys finding that the appellant was not
    a landlord from being re-litigated before him.

D.

posItions of the Parties on appeal

[17]

The appellant has abandoned his
    argument that he qualifies as a landlord because he is a personal
    representative.  His argument on appeal is limited to the assertion that he
    fits within the definition of a landlord under the
Residential
    Tenancies Act
because he is a person who
    permits occupancy of a rental unit and/or because he is a person who is
    entitled to possession of the residential complex and who attempts to enforce
    any of the rights of a landlord under a tenancy agreement or this Act,
    including the right to collect rent.  The appellant submits that, because he
    is a landlord, he is entitled to self-represent. He further submits that, to
    the extent that there is any conflict between his rights under that legislation
    and the
Law Society

Act
, the provisions of the
Residential Tenancies
    Act
prevail
.
Finally, he argues that the application judge erred in
    relying upon the doctrine of abuse of process and in issuing the injunction in
    a factual vacuum.

[18]

The Law Society argues that the
    provisions of the
Law Society Act
require the appellant to be licensed when providing legal services to a third
    party and that nothing in the
Residential Tenancies Act
permits the
    appellant to provide such services
.
It submits, therefore, that

there is no conflict between the two pieces of legislation. With respect
    to abuse of process, the Law Societys position is that to re-litigate the
    issue of whether the appellant is a landlord under the
Residential
    Tenancies Act
is an abuse of process
    because the issue was determined by Member Carey and the appellant abandoned
    his appeal of that decision. Finally, the Law Society submits that there was
    ample evidence on which the application judge could base his decision to issue
    an injunction.

E.

STATUTORY provisions

[19]

The relevant provisions of the
Law
    Society Act
are as follows:

Provision of legal services


1.(5)
For the purposes of this Act, a person provides
    legal services if the person engages in conduct that involves the application
    of legal principles and legal judgment with regard to the circumstances or
    objectives of a person.

Same


(6)
Without limiting the generality of subsection
    (5), a person provides legal services if the person does any of the following:

1. Gives a person advice with respect to the legal
    interests, rights or responsibilities of the person or of another person.

2. Selects, drafts, completes or revises, on
    behalf of a person,

i. a document that affects a persons interests
    in or rights to or in real or personal property,

ii. a testamentary document, trust document,
    power of attorney or other document that relates to the estate of a person or
    the guardianship of a person,

iii. a document that relates to the structure of
    a sole proprietorship, corporation, partnership or other entity, such as a
    document that relates to the formation, organization, reorganization,
    registration, dissolution or winding-up of the entity,

iv. a document that relates to a matter under
    the
Bankruptcy and Insolvency Act
(Canada),

v. a document that relates to the custody of or
    access to children,

vi. a document that affects the legal interests,
    rights or responsibilities of a person, other than the legal interests, rights
    or responsibilities referred to in subparagraphs i to v, or

vii. a document for use in a proceeding before
    an adjudicative body.

3. Represents a person in a proceeding before an
    adjudicative body.

4. Negotiates the legal interests, rights or
    responsibilities of a person.

Representation in a proceeding


(7)
Without limiting the generality of paragraph 3 of
    subsection (6), doing any of the following shall be considered to be
    representing a person in a proceeding:

1. Determining what documents to serve or file in
    relation to the proceeding, determining on or with whom to serve or file a
    document, or determining when, where or how to serve or file a document.

2. Conducting an examination for discovery.

3. Engaging in any other conduct necessary to the
    conduct of the proceeding.

Not practising law or providing legal services


(8)
For the purposes of this Act, the following persons
    shall be deemed not to be practising law or providing legal services:



3. An individual who is acting on his or her own
    behalf, whether in relation to a document, a proceeding or otherwise.



Prohibitions

Non-licensee practising law or providing legal services


26.1(1)
Subject to
    subsection (5), no person, other than a licensee whose licence is not
    suspended, shall practise law in Ontario or provide legal services in Ontario.




26.3(1)
On the application of the Society, the
    Superior Court of Justice may,

(a) make an order prohibiting a person from
    contravening section 26.1, if the court is satisfied that the person is
    contravening or has contravened section 26.1;

(b) make an order prohibiting a person from giving
    legal advice respecting the law of a jurisdiction outside Canada in
    contravention of the by-laws, if the court is satisfied that the person is
    giving or has given legal advice respecting the law of a jurisdiction outside
    Canada in contravention of the by-laws.

[20]

The relevant provisions of the
Residential
    Tenancies Act
are as follows:

Interpretation

2.(1) In this Act,

landlord includes,

(a) the owner of a rental unit or any other person
    who permits occupancy of a rental unit, other than a tenant who occupies a
    rental unit in a residential complex and who permits another person to also
    occupy the unit or any part of the unit,

(b) the heirs, assigns, personal representatives
    and successors in title of a person referred to in clause (a), and

(c) a person, other than a tenant occupying a
    rental unit in a residential complex, who is entitled to possession of the
    residential complex and who attempts to enforce any of the rights of a landlord
    under a tenancy agreement or this Act, including the right to collect rent;
    (locateur)



Conflict with other Acts


(4)
If a provision of this Act conflicts with a
    provision of another Act, other than the
Human Rights Code
, the
    provision of this Act applies.



Parties


187.(1)
The parties to an
    application are the landlord and any tenants or other persons directly affected
    by the application.

[21]

The
Residential
    Tenancies Act
is subject to the provisions
    of the
Statutory Power Procedures Act,
R.S.O. 1990, c. S.22.  The relevant provisions of the latter legislation
    are as follows:

Parties


5.
The parties to a proceeding shall be the persons
    specified as parties by or under the statute under which the proceeding arises
    or, if not so specified, persons entitled by law to be parties to the
    proceeding.



Right to representation


10.
A party to a
    proceeding may be represented by a representative.

Examination of witnesses


10.1
A party
    to a proceeding may, at an oral or electronic hearing,

(a) call and examine witnesses and present
    evidence and submissions; and

(b) conduct cross-examinations of witnesses at the
    hearing reasonably required for a full and fair disclosure of all matters
    relevant to the issues in the proceeding.

F.

ANALYSIS

[22]

A review of the evidence before
    the application judge clearly supports his finding that the appellant has been
    providing unlicensed legal services. There can be no doubt that these services,
    including participating in a mediation and attending hearings, qualify as the provision
    of legal services under the
Law Society Act
.  Indeed, the thrust of the appellants submissions
    both before the application judge and on appeal was not that he was not engaged
    in the provision of legal services, but that he had a right to do so because he
    was a landlord and thus had a right to self-represent. Accordingly, there was
    ample evidence upon which the application judge could base his decision to
    issue an injunction.

[23]

Having made a decision that he
    would not face a good character hearing, the appellant has raised various
    arguments and taken various steps to avoid the licensing regime of the Law
    Society. Those arguments are narrowed considerably on this appeal. The question
    is whether the provisions of the
Residential Tenancies Act
permit the appellant to self-represent because he is a
    person who permits occupancy of a rental unit and/or because he is a person
    who is entitled to possession of the residential complex and who attempts to
    enforce any of the rights of a landlord under a tenancy agreement or this Act,
    including the right to collect rent.

[24]

For present purposes, it is not
    necessary to consider whether the appellant has provided a sufficient
    evidentiary basis for the application judge or this court to determine whether
    he fit within the definition of landlord in the proceeding before Member Carey
    or in any given case. It is also unnecessary to consider the practical issue of
    how, in each case, he would prove that he fit within the definition of
    landlord. I do note, parenthetically, that this new line of inquiry would
    presumably add a layer of complexity to a landlord and tenant adjudicative
    process that is designed to be informal and efficient.  While these are
    important issues, I am prepared to accept for the purposes of my analysis that
    the appellant can establish that he qualifies as a landlord

pursuant to the
Residential Tenancies Act
.

[25]

The question that remains is
    whether the appellant as a landlord under the
Residential Tenancies
    Act
has a right to self-represent. For the
    following reasons, I conclude that he does not.

[26]

First, there is nothing in the
Residential
    Tenancies Act
that explicitly grants the
    appellant any right to self-represent. The act is silent on whether a landlord
    can be self-represented.

[27]

Reference to the provisions of the
Statutory Power Procedures Act
is of no assistance to the appellant. That legislation speaks primarily to the
    rights of a party to a proceeding. The only mention of representation is found
    in s. 10, which provides that a party to a proceeding may be represented by a
    representative. The legislation

does
    not purport to confer any right to self-representation.



[28]

The only legislation which
    explicitly deals with the right to self-representation is the
Law
    Society Act
. Section 8(3) of that statute
    permits self-representation in the limited circumstance where an individual is
    acting on his or her own behalf.  That exception is not applicable in the case
    at bar, because, quite simply, the appellant is not acting on his own behalf;
    he is acting on behalf of his client.

[29]

Although the appellant may be
    considered a landlord for the purposes of certain aspects of the
Residential
    Tenancies Act
, this does not change the
    fact that he is providing legal services to a third party. Any obligations or
    rights flowing from proceedings before the Board, to the extent that they
    impact on the appellant at all (e.g. orders under ss. 204 or 205 of the
Residential
    Tenancies Act
to pay monies or costs to a
    tenant), are derivative in nature. They flow from the fact that the appellant
    is providing services to the property owner.  If the appellant were not acting
    for a client in any given case, he would not have any interest in the
    proceeding and thus no standing.

[30]

Statutes are to be interpreted
    harmoniously. It is presumed that the legislature spoke with one voice and did
    not intend to contradict itself: Ruth Sullivan,
Sullivan on the
    Construction of Statutes
, 5th ed. (Markham:
    LexisNexis Canada Inc., 2008), at p. 412.

[31]

The interpretation urged upon us by
    the appellant would unnecessarily import conflict between the two statutes. By
    contrast, the interpretation tendered by the Law Society does not add any
    element of conflict between the two statutes. This interpretation simply
    requires any right of self-representation to be subject to the provisions of
    the
Law Society Act
.

[32]

Statutes are also to be
    interpreted purposively.  The appellants interpretation of the
Residential
    Tenancies Act
would vitiate the purpose of
    the
Law Society Act
by
    permitting him to provide legal services free of oversight and regulation. This
    would amount to a significant exception to the paralegal licensing regime  an
    exception that is nowhere explicitly stated in any piece of legislation and is
    premised entirely upon an inference which the appellant invites us to draw.  In
    my view, the inference urged upon us to create this significant licensing
    exemption cannot be made and ought not to be made on the wording of the
    statutes referred to above.

[33]

Finally, with respect to the
    breadth of the order made, I note that the application judge granted a broad
    order which prohibits the appellant from engaging in the practice of law or in
    the provision of legal services in Ontario, or holding himself out as a person
    who may do so. In effect, this is a recitation of the prohibition in s. 26.1 of
    the
Law Society Act
.

[34]

It is preferable that a statutory
    injunction not simply repeat the language of the statute relied upon. This is
    for the practical reason that such an injunction may be difficult to enforce by
    way of a contempt proceeding if the terms of the order are not sufficiently
    specific and clear: Robert J. Sharpe,
Injunctions and Specific Performance
,
    loose-leaf (Toronto: Thomson Reuters, 2013), at paras. 3.265, 6.10.

[35]

In the case at bar, the order
    enjoins the appellant from practising or holding himself out as someone engaged
    in the practice of law or the provision of legal services in accordance
    with section 26(1) of the
Law Society Act.
Section

1(6)
    of the act provides a very specific definition of the provision of legal
    services.  The order must be read in that context.

[36]

Notwithstanding the foregoing, I
    find that the order is overly broad because the conduct complained of by the
    Law Society in its application for the injunction was that the appellant has
    represented and continues to represent parties at the Board. That was the
    impugned activity argued before the application judge. It is clear that the
    focus of the application was the appellants representation of his clients at
    the Board.

[37]

The provisions of the injunction
    prohibit conduct which is much wider than the appellants appearances before
    the Board. The injunction is, therefore, overly broad because it goes beyond
    the
lis
between the parties.
    Accordingly, I would limit the injunction to an order which prohibits the
    appellant from appearing before the Board on behalf of his clients or on behalf
    of himself, save for situations where he is an owner of a property subject to a
    proceeding before the Board.

[38]

Given the foregoing, it is
    unnecessary to consider whether the determination of the issue of the
    appellants status as a landlord amounts to an abuse of process.

G.

DISPOSITION

[39]

I find that the appellant has no
    right to self-represent before the Board. The appeal is, therefore, dismissed,
    save for an amendment to the terms of the injunction to limit the prohibition
    contained therein to an order prohibiting the appellant from appearing before
    the Board on behalf of his clients or on behalf of himself, save for situations
    where he is an owner of a property subject to a proceeding before the Board.

[40]

On the issue of costs, I reject
    the argument made by the appellant that this was a novel issue and that costs
    should not be awarded. Such a submission could be made on virtually any
    argument premised on a statutory interpretation. I see no reason to depart from
    the ordinary rule that the Law Society, as the successful party, is entitled to
    its costs on a partial indemnity scale. However, because there is some degree
    of mixed success given the amendment to the wording of the injunction, I would
    make a slight reduction to the amount of costs that I would otherwise order. I
    fix those costs at $6,000, inclusive of all disbursements and H.S.T.

C.W.
    Hourigan J.A.

I
    agree M.L. Benotto J.A.




Juriansz J.A. (Dissenting in part):

A.

Introduction

[41]

I have read the reasons of Hourigan J.A. and I agree with him
    that the application judge was correct in deciding that the Law Society was
    entitled to an injunction in this case. I also agree with him that the
    injunction granted is overly broad and must be restricted. However, my reasons
    for concluding the injunction must be limited are more fundamental and touch on
    the merits.

[42]

Hourigan J.A. concludes that the
    appellant has no right to self-represent before the Board and would reword the
    injunction to prohibit the appellant from appearing before the Board on behalf
    of his clients or on behalf of himself, save for situations where he is an
    owner of a property subject to a proceeding before the Board.

[43]

I
    would conclude that the appellant has the statutory right to appear in person
    before the Board in cases in which the statute recognizes him as a party,
    whether he owns the subject property or not. I see in the statute no language
    that permits a differentiation between a landlord who is an owner and a
    person who otherwise meets the statutes definition of landlord in terms of
    the right to appear before the Board. I would reword the injunction
to permit the appellant to
appear before the
    Board in cases in which the Board finds that he is a landlord within the
    meaning of the
Residential Tenancies Act.

[44]

Since
    Hourigan J.A. has ably set out the relevant facts, the decision of the
    application judge, the positions of the parties on appeal, and the relevant
    statutory provisions, I can proceed directly to explaining where my reasoning
    differs.

B.

The form of the injunction

[45]

The
    prohibitive injunctive powers of the court are extraordinary and must be
    exercised carefully so as not to not interfere with an individuals liberty any
    more than required by law. Because this case aptly illustrates the importance
    of this principle I provide additional reasons for my agreement with Hourigan
    J.A. that the injunction as granted in this case is overly broad.

[46]

The
    injunction granted in this case prohibits the appellant from engaging in the
    practice of law or in the provision of legal services in Ontario, or holding
    himself out as a person who may do so. Justice Hourigan comments that it is
    preferable that a statutory injunction not simply repeat the language of the
    statute relied upon. However, his reason for tailoring the injunction more
    precisely is that the injunction granted is broader than the conduct that was
    the subject of the Law Societys application. I agree but would go further. I
    would adopt the principle stated in Robert J. Sharpe,
Injunctions and
    Specific Performance
, loose-leaf (Toronto: Thomson Reuters, 2013), at
    para. 3.265, which Hourigan J.A. cites. In the cited passage the author says:

Like other injunctions, a statutory order should not be overly
    broad. It should be framed so as to clearly indicate what conduct is prohibited
    or commanded and should not just reproduce the general language of the statute.

[47]

The
    practical reason for this is that injunctions are enforced by contempt
    proceedings. Persons who bring contempt proceedings to enforce injunctions must
    show that the court order allegedly breached states clearly and unequivocally
    what should and should not be done, demonstrate the breach was wilful and
    establish the contempt beyond a reasonable doubt:
Prescott-Russell Services
    for Children and Adults v. G. (N.)
(2006), 82 O.R. (3d) 686 (C.A.), at
    para. 27. See also
Bell ExpressVu Limited Partnership v. Corkery
, 2009
    ONCA 85, 94 O.R. (3d) 614, at para. 22. As Sharpe notes, at para. 6.160, when
    seeking to establish contempt, [m]uch will depend upon the clarity and
    specificity of the original order.

[48]

If
    the court fails to set out the specific conduct it intends to prohibit in clear
    and unambiguous terms, its order may ultimately prove to be unenforceable.
    Specifically worded injunctions foster the interest of judicial economy by
    foreclosing disputes about the ambit of the order in subsequent contempt
    proceedings.

[49]

Apart
    from this practical consideration, the manner in which the court exercises its
    injunctive powers is important in itself. It should be apparent to the public
    that the court exercises its extraordinary powers with great care. As well, persons
    whose actions are constrained by the power of the court are entitled to know
    precisely what the court is telling them they can and cannot do.

[50]

I
    would conclude that it is a requirement and not merely a preference that statutory
    injunctions not simply reproduce general prohibitions in a statute. The
    injunction granted in this case repeats the general prohibition in s. 26.1 rather
    than a focused and precise prohibition in the statute. The proper construction
    of a statute is a complex task, one about which judges disagree (as, for
    example, in this case). This complex task is not appropriately placed on the
    person subject to an injunctive order.

[51]

It
    is interesting to note that the scope of the order granted in this case has
    already been disputed in legal proceedings. See
CEL-30549-13-RV (Re),
2013
    LNONLTB 1393, an Ontario Landlord and Tenant Board proceeding in which a tenant
    relied on the injunction in arguing that the appellant had committed an abuse
    of process by completing a notice of termination and application to the Board
    and by naming himself as landlord. The Board agreed with the tenant, but the
    Vice Chair reversed the decision on review. She noted that s. 28 (2) of Bylaw 4
    of the Law Society of Upper Canada states that for the purpose of the
Law
    Society Act
the following persons shall be deemed not to be practicing law
    or providing legal services:

A person whose profession or occupation is not the provision of
    legal services or the practice of law, who acts in the normal course of carrying
    on that profession or occupation, excluding representing a person in a
    proceeding before an adjudicative body.

The Vice Chair observed, at para. 21, that the
    completion of the Boards forms is part of the necessary clerical work done by
    many property management companies.

[52]

Board
    proceeding
CEL-30549-13-RV (Re)
illustrates that the injunction

does
    not clearly and specifically indicate what activities it prohibits. The phrase
    the provision of legal services in Ontario is capable of encompassing a great
    many activities. In addition to the preparation of documents for use before an
    adjudicative body, the definition of legal services in s. 1(6) 2 of the
Law
    Society Act
includes giving a person advice with respect to the legal
    interests, rights or responsibilities of the person or another person, drafting
    or completing a document that affects a persons interests in or rights to real
    or personal property, and negotiating the legal interests, rights or
    responsibilities of a person.

[53]

The
    activities of some property managers in Ontario, such as negotiating leases and
    working out schedules for the payment of overdue rent, may well touch on some
    aspects of these provisions. In his reasons, the application judge stated that
    the injunction was not intended to impair the appellants ability to make a
    living as a property manager. He did not, however, specify what the appellant
    could and could not do.

[54]

For
    these reasons, I agree with Hourigan J.A. that the injunction must be more
    precisely tailored. However, Hourigan J.A. does not recognize the appellants
    right to appear in person in cases in which he is himself a statutory party,
    excepting when he is the owner of the subject property. I turn to my reasons
    for disagreeing with this restriction.

C.

The appellants right to appear in person

[55]

I
    begin by reiterating that I agree that the appellant should be enjoined from
    appearing before the Board in any case to represent any other party and from
    holding himself out as a person who may do so, as the record indicates he has
    done in the past.

[56]

However,
    there is a subset of cases in which the appellant, like other property
    managers, is entitled to possession of the property, permits occupancy and
    collects rent. In some of these cases, the property manager is indicated as the
    lessor on the lease and the tenant deals only with the property manager and
    has no idea who the legal owner of the premises is. In such cases, the property
    manager is a landlord in the proceeding. The following discussion applies
    only to such cases.

[57]

In
    those cases in which the Board has found that the appellant meets the statutory
    definition of landlord, I would conclude that the appellant has all the
    rights and obligations of a landlord under the statute, including the right
    to appear in person before the Board.

(1)

The statutory definition

[58]

For
    convenience, I set out the statutory definition of landlord again:

landlord includes,

(a) the owner of a rental unit or any other person who permits
    occupancy of a rental unit, other than a tenant who occupies a rental unit in a
    residential complex and who permits another person to also occupy the unit or
    any part of the unit,

(b) the heirs, assigns, personal representatives and successors
    in title of a person referred to in clause (a), and

(c) a person, other than a tenant occupying a rental unit in a
    residential complex, who is entitled to possession of the residential complex
    and who attempts to enforce any of the rights of a landlord under a tenancy
    agreement or this Act, including the right to collect rent.

[59]

Clearly
    a person, not being the owner of the premises, who permits occupancy of a
    rental unit, collects rent and attempts to enforce the rights of the owner does
    so on the basis of authority derived from the owner. Without doubt, however, the
    statutory definition includes a person who exercises such derivative authority
    within its definition of landlord. For example, para. (a) refers to the
    owneror any other person.

[60]

Wording
    substantially similar to that of the current definition has been in place since
    1868:
An Act respecting Overholding Tenants
, S.O. 1868, c. 26, s. 13;
Re
    Mitchell and Fraser
(1917), 40 O.L.R. 389 (A.D.) at p. 392, per Middleton
    J. It seems this expansive definition was first adopted to protect tenants.
    Tenants who dealt only with property managers and did not even know the
    identity of the owner of the premises could not initiate applications against
    the owner. It has also been suggested that the expansive definition serves the
    purpose of providing an informal and efficient procedure for determining
    disputes between landlords and tenants; this purpose is facilitated by
    permitting such individuals as property managers to assume the role and status
    of landlords for the purpose of invoking the procedures and remedies of the [landlord
    and tenant legislation]:
Lachance v. Auzano Asset Management Inc.
,
    1999 SKQB 1, 184 Sask. R. 107, at para. 16; see also
Delcozzo v. Prompton
    Real Estate Services Corp.
, [2004] O.R.H.T.D. No. 4, at para. 3. Certainly
    the legislature intended that the process before the Landlord and Tenant Board should
    be more informal and efficient than the former regime in which landlord and
    tenant matters were dealt with by the Superior Court of Justice.

[61]

The
    term landlord has its defined meaning throughout the
Residential Tenancies
    Act
. Section 2(1) provides that the definition applies In this Act. The
    appellant is a landlord for the purposes of other provisions of the
Residential
    Tenancies Act
.

(2)

The appellant is a statutory party in proceedings before the Board

[62]

The
    provisions of the
Residential Tenancies Act
link together in a chain
    that leads to the conclusion the appellant is a statutory party in proceedings
    before the Landlord and Tenant Board with all the rights and liabilities of a
    party.

[63]

Section
    187 of the
Residential Tenancies Act
provides that the landlord is a
    party to the application before the Board. Therefore, in those cases in which
    the appellant is a landlord under the statutory definition, he is a party to
    the application before the Board.

[64]

Section
    184(1) provides that the
Statutory Powers Procedure Act
, R.S.O. 1990,
    c. S.22 applies with respect to all proceedings before the Board. The few
    exceptions are not pertinent here. Section 5 of the
SPPA
provides that
    The parties to a proceeding shall be the persons specified as parties by or
    under the statute under which the proceeding arises. Section 10.1 of the
SPPA
provides that a party to a proceeding at an oral hearing may 
call and examine
    witnesses and present evidence and submissions and conduct cross-examinations
    of witnesses at the hearing.

[65]

In
    the face of these provisions, I do not find persuasive the reasoning of Hourigan
    J.A. that the legislation does not purport to confer any right to
    self-represent. I do not view a litigant without legal representation as
    representing himself or herself, but rather as appearing in person. As I see
    it, the
Residential Tenancies Act
makes a person who meets the
    statutory definition of landlord a party to proceedings before the Board
    and grants that person the statutory right to call and examine witnesses,
    present evidence, make submissions and conduct cross-examinations of witnesses.

[66]

The
    wording of s. 187 of the
Residential Tenancies Act
is worth noting: The
    parties to an application are the landlord and any tenants or other persons
    directly affected by the application.  The recognition of a landlord as a
    party is statutory. In cases where the appellant is a landlord, he need not
    demonstrate that he is directly affected by the application. That said, the
    appellant does have an interest in the proceeding because, as a party, he
    faces personal liability to satisfy any Board order made against him in his
    capacity as landlord.

(3)

The appellant, as a party, faces personal liability

[67]

I
    disagree with Hourigan J.A.s reasoning that the appellant as a party in
    proceedings before the Board would not be acting on his own behalf. A person
    who is not the owner but who meets the expansive statutory definition of
    landlord will be personally liable to satisfy any order made against him or
    her as landlord. Under ss. 204 and 205 of the
Residential Tenancies Act
,
    the Board may order the landlord to pay to the tenant any sum of money that
    is owed, and may order costs against a party to the proceeding. Monetary
    orders could include, for example, rent abatement and damages. These provisions
    permit the Board to include in an order whatever conditions it considers fair
    in the circumstances. Section 184(1) of the
Residential Tenancies Act
and s. 19 of the
Statutory Powers Procedure Act
, read together, provide
    that a Board order may be enforced as an order of the Superior Court of Justice.
    Any order against a property manager as landlord must necessarily be enforced
    against the person to whom it is directed.

[68]

Perusal
    of the case law shows that it is not unusual for the Board to make an order
    against a landlord who is a property manager. In cases where the property
    manager is the only landlord named in the proceeding, the order can be enforced
    only against the property manager and not the unknown owner who is not a party
    to the proceeding. In cases where both the owner and the property manager are named
    as landlords, it seems to be a common practice of the Board to make orders
    against both: see
e.g.
,
TST-10899-10 (Re)
, 2011 LNONLTB 830,
    2011 CanLII 34682; and
TST-20332-11 (Re)
, 2012 LNONLTB 339, 2012
    CanLII 21616.

[69]

Of
    course, the property manager can be expected to pass on the liability for
    complying with any Board order to the owner. That depends on the business relationship
    between the property manager and the owner. The risk of the business relationship
    failing, for example, by the owners insolvency, dissatisfaction with the property
    managers services or simple refusal to pay, falls on the property manager and
    not the tenant.

(4)

Courts must apply the clear statutory definition

[70]

In
    his analysis at para. 25, the application judge stated his view that protecting
    the public from the unauthorized practice of law was the most important factor
    for a court to consider. I would approach the matter differently. In my view,
    the most important principle is that the courts apply the enactments of the
    legislature. This begins by recognizing that the legislature in a statutory
    definition can deem red to mean blue, or land to include sky and ocean:
    Ruth Sullivan,
Construction of Statutes
, 2nd ed. (Toronto:
    Butterworths, 1983), at p. 68. In her most recent edition,
Construction of
    Statutes
, 5th ed. (Markham: LexisNexis, 2008), at pp. 61-62, Prof. Sullivan
    puts it this way:

When a word is defined by statute, the binding character of the
    stipulated meaning depends not on shared linguistic convention among lawyers
    and judges, but on legislative sovereignty. The legislature dictates that for
    the purpose of interpreting certain legislation the defined term is to be given
    the stipulated meaning. This meaning may closely resemble the conventional
    meaning of the defined term (whether ordinary or technical) or it may effect a
    significant departure (although too much of a departure would violate current
    drafting standards). In either case, interpreters are bound to apply the
    meaning stipulated by the law-maker, which may or may not incorporate conventional
    meaning.

[71]

Courts
    can decline to apply a statutory definition in the exceptional case in which a
    contrary legislative intention appears, or the context demands a different
    meaning:
Legislation Act, 2006
, S.O. 2006, c. 21, Schedule F, ss. 46,
    47 and 50.  I have scrutinized the entire
Residential Tenancies Act
with
    these exceptions in mind, and see no reason to diverge from the defined meaning
    of landlord. I begin with a consideration of the purpose of the
Residential
    Tenancies Act
. While Hourigan J.A. recognizes that interpretation must be
    purposive, he focuses on the
Law Society Act
and does not discuss the
    purpose of the
Residential Tenancies Act
.

(5)

The purpose of the
Residential Tenancies Act

[72]

This
    court has held that The purpose of [the
Residential Tenancies Act
] is
    to provide protections to tenants, especially from unfair rental increases and
    arbitrary evictions:
Matthews v. Algoma Timberlakes Corp.
, 2010 ONCA
    468, 102 O.R. (3d) 590, at para. 32. This court has also stated that any
    ambiguity should be resolved in favor of the tenant protection objects of the
    Act:
Price v. Turnbulls Grove Inc.
, 2007 ONCA 408, 85 O.R. (3d) 641, at
    para. 44.

[73]

As
    I see it, the expansive statutory definition of landlord furthers the
Residential
    Tenancies Act
s purpose of protecting tenants. The expansive definition
    protects tenants by enhancing their ability to obtain and enforce Board orders.
    It provides tenants with someone against whom they can initiate applications
    when they do not know who the legal owner is. It also provides them with a
    person against whom they can enforce Board orders when they do not know who the
    legal owner is. In cases where both the property manager and the legal owner
    are named as parties, the expansive definition provides tenants with an
    increased range of enforcement options.

[74]

Another
    purpose of the
Residential Tenancies Act
is to provide a simplified
    and fair framework for the resolution of landlord-tenant disputes. The
    expansive definition of landlord serves this purpose by ensuring that the
    person most familiar with and responsible for the tenancy can be made a party
    to the proceeding and subject to the Boards authority.

[75]

The
    application judge points out that the
Residential Tenancies Act
is
    replete with references to the landlords agent. I see no significance in
    this. The references to agent are necessary as a landlord, whether owner or
    property manager, may contract others to maintain and otherwise deal with the
    premises and tenants. The legislature also uses the term owner in some places
    in the
Residential Tenancies Act
where it wishes to distinguish from
    the broader term landlord. The Legislature could have used the word owner
    in ss. 187, 204 and 205, discussed above, but instead used the terms landlord
    and party, which by definition includes landlord.

[76]

On
    reading the
Residential Tenancies Act
as a whole, I see nothing that suggests
    that the ordinary and grammatical sense of the definition of landlord should
    not apply. Considering the
Residential Tenancies Act
alone, I consider
    the conclusion is inescapable: in those cases in which the appellant meets the
    statutory definition of landlord, he is a party to the proceedings for all
    purposes.  As a party, he has the statutory right to appear before the Board in
    person. Any contrary legislative intent must have its roots in the
Law
    Society Act
.

(6)

The
Law Society Act

[77]

I
    agree with Hourigan J.A. that when interpreting statutes one should strive to
    avoid disharmony between different enactments of the legislature. I see no
    disharmony between the
Law Society Act
and my reading of the
Residential
    Tenancies Act
.

[78]

Section
    1(8)3 of the
Law Society Act
includes among the persons who were
    deemed not to be practicing law or providing legal services An individual who
    is acting on his or her own behalf, whether in relation to a document, a
    proceeding or otherwise.

[79]

There
    is no disharmony between the ordinary grammatical meaning of this provision and
    the ordinary grammatical meaning of provisions of the
Residential Tenancies
    Act
that make the appellant a party and give him the right to call and
    examine witnesses, present evidence, make submissions and conduct
    cross-examinations of witnesses before the Board.

[80]

Interpreting
    s. 1(8)3 of the
Law Society Act
so that it does not apply to the
    appellant when he appears as a statutory party before the Board results in
    disharmony between the
Residential Tenancies Act
, which makes the
    appellant a party to proceedings before the Board, and the
Law Society Act
,
    which would prohibit the appellant from fully exercising the rights of a party
    in those proceedings.

[81]

If
    there were a conflict, the legislature has turned its mind to how disharmony
    between these statutes should be resolved. The clear legislative intent is that
    the public interests fostered by the
Residential Tenancies Act
should
    prevail over the public interests fostered by the
Law Society Act
.

[82]

Section
    3(4) of the
Residential Tenancies Act
provides that [i]f a provision
    of this Act conflicts with a provision of another Act, other than the
Human
    Rights Code
, the provision of this Act applies. The legislature did not
    include the same general primacy provision in the
Law Society Act
. If
    there is any disharmony between the two statutes, the legislature has decided
    that the overriding public interest lies in preserving the scheme of the
Residential
    Tenancies Act
.

[83]

I
    would conclude that in cases in which the Board finds the appellant meets the
    statutory definition of landlord, he is a party to the proceedings for all
    purposes and has the right to appear in those proceedings in person.

D.

Conclusion

[84]

I would allow the appeal in part and modify the order
    granted. I would order that the appellant is permanently enjoined from
    appearing before the Board in any case to represent any other party and from holding
    himself out as a person who may do so. He may appear before the Board in person
    in cases in which the Board finds that he is a landlord within the meaning of
    s. 2(1) of the
Residential Tenancies Act.

Released: May 14, 2014

(C.W.H)                                                                R.G.
    Juriansz J.A.


